Citation Nr: 1120221	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, to include extraschedular consideration under 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA RO in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

The matter was previously before the Board in January 2011, wherein the claim was remanded for further development and adjudication.  The claim has been returned to the Board; however, it is still not ready for appellate disposition.  

The Veteran has raised increased rating claims for his service-connected left knee disabilities.  See statement received in January 2011.  The Board would note the Veteran's claim for an evaluation in excess of 10 percent for degenerative joint disease of the left knee was denied by the Board in January 2011.  

The RO awarded a separate 10 percent for limitation of extension of the left knee in February 2011.  The RO must first clarify whether the Veteran still desires said increases.  If so, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted, this matter was previously before the Board in January 2011.  At that time, the Board determined that additional notice and evidentiary development was necessary.  

As the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to obtain medical records pertinent to the treatment or evaluation of the Veteran's service-connected disabilities, as well as afford him a VA examination to ascertain the current nature and severity of the service-connected bilateral knee disabilities.

The Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, indicating he had treated for his knees with Dr. HWS in 2009 and Dr. KC in 2008.  There was no attempt by the RO to obtain these records.

The Veteran was not scheduled for VA examination for his bilateral knees as requested by the Board. 

Therefore, as the Board's remand instructions were not followed and the Board has determined that additional development is necessary in order to satisfy the duty to assist the Veteran in obtaining information and evidence necessary to substantiate his claim, this matter must once again be remanded.  Id.  

As the record stands, the Board is still not able to make a fully informed decision with respect to the claim presented.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Further, as noted in the Introduction, the Veteran may be claiming an increase in his left knee disabilities and thus, claims for increase have been referred to the RO.  As the resolution of these claims will impact the Veteran's TDIU claim, the TDIU claim is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together); see also Ephraim v. Brown,  5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  The RO should take appropriate action to obtain any outstanding medical evidence dealing with treatment or evaluation of his service- connected disabilities, to include treatment for his bilateral knees from Dr. HWS in 2009 and Dr. KC in 2008.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records.

3.  After the development above has been completed, the
the RO should schedule the Veteran for a VA examination in order to ascertain the current nature and severity of the service-connected bilateral knee disabilities.  The claims folder should be made available to the examiner for review.  Any indicated testing should be performed in this regard.

Based on his/her review of the case, the VA examiner should opine as to whether the service-connected bilateral knee disabilities at least as likely as not preclude the Veteran from securing and following substantially gainful employment consistent with his educational background and work experience.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5. The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for TDIU.

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and afford then an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



